103 S.W.3d 784 (2002)
STATE of Missouri, Respondent,
v.
Michael A. HARRIS, Appellant.
No. ED 79925.
Missouri Court of Appeals, Eastern District, Division Three.
September 17, 2002.
Motion for Rehearing and/or Transfer Denied April 24, 2003.
Dave Hemingway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole E. Gorovsky, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and JAMES R. DOWD, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 24, 2003.

ORDER
PER CURIAM.
Michael A. Harris ("Harris") was convicted of two counts of burglary in the second degree, one count of felony theft, one count of misdemeanor theft and one count of failure to appear in St. Louis County Circuit Court. Harris appeals his conviction on two counts of burglary in the second degree on the basis that the state failed to establish the corpus delicti of the charge. Harris also claims the trial court erred in denying his motion to suppress identification testimony of Fred Tsai ("Tsai") and Officer Jeri Gremminger ("Gremminger"). In his final point, Harris claims that the trial court abused its discretion in granting the state's request to forbid Harris' counsel from arguing adverse inferences from the state's failure to call John Ventura ("Ventura"), an eye-witness, at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).